File No. 2-17531 811-1018 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933FORM N-1A [X] Pre-Effective Amendment No. [_] Post-Effective Amendment No. 87 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 58 [X] Dreyfus Funds, Inc. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) COPY TO: Clifford Alexander, Esq. K&L Gates LLP 1treet NW Washington, DC 20006-1600 David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maine Lane New York, NY 10038-4982 It is proposed that this filing will become effective immediately upon filing pursuant to Rule 462(d). Explanatory Note This Post-Effective Amendment consists of the following: Facing Sheet of the Registration Statement Part C to the Registration Statement (including signature page) Exhibit (n) to Item 28 to the Registration Statement. This Post-Effective Amendment is being filed solely to file a revised Rule 18f-3 Plan as Exhibit (n) to Item 28 to this Registration Statement on Form N-1A Parts A and B of Post-Effective Amendment No. 84 to the Registration Statement on Form N-1A filed on May 16, 2011 pursuant to Rule 485(b) under the Securities Act of 1933, as amended, are incorporated by reference herein. PART C: OTHER INFORMATION Item 28. Exhibits (a) (1) Articles of Incorporation of Founders Funds, Inc., dated June 19, 1987. 1 (2) Articles Supplementary to the Articles of Incorporation, filed November 25, 1987. 1 (3) Articles Supplementary to the Articles of Incorporation, filed February 25, 1988. 1 (4) Articles Supplementary to the Articles of Incorporation, filed December 12, 1989. 1 (5) Articles Supplementary to the Articles of Incorporation, filed May 3, 1990. 1 (6) Articles Supplementary to the Articles of Incorporation, filed September 22, 1993. 1 (7) Articles Supplementary to the Articles of Incorporation, filed December 27, 1995. 1 (8) Articles Supplementary to the Articles of Incorporation, filed May 20,1996. 2 (9) Articles Supplementary to the Articles of Incorporation, filed October 21, 1996. 2 (10) Articles Supplementary to the Articles of Incorporation, filed April 9, 1997. 3 (11) Articles of Amendment to the Articles of Incorporation, filed April 27, 1999. 5 (12) Articles Supplementary to the Articles of Incorporation, filed October 25, 1999. 6 (13) Articles Supplementary to the Articles of Incorporation, filed December 29, 1999. 6 (14) Articles of Amendment to the Articles of Incorporation, filed December 29, 1999. 6 (15) Articles of Amendment to the Articles of Incorporation, effective December 22, 2004. 11 (16) Articles Supplementary to the Articles of Incorporation, filed November 30, 2006. 13 (17) Articles of Amendment to the Articles of Incorporation, effective June 1, 2007. 14 (18) Articles Supplementary to the Articles of Incorporation, effective June 1, 2007. 14 (19) (20) Articles Supplementary to the Articles of Incorporation, effective August 26, 2008. 15 Articles of Amendment to the Articles of Incorporation, effective December 1, 2008. 15 (b) By-Laws of Dreyfus Funds, Inc. (formerly known as Dreyfus Founders Funds, Inc.), as amended May 13, 2009. 16 (c) Provisions defining the rights of holders of securities are contained in Article Fifth of the Registrant's Articles of Incorporation, as amended, the Articles Supplementary to the Articles of Incorporation filed October 25, 1999, and Articles II, IV, VII and IX of the Registrant's Bylaws. (d) Investment Advisory Agreement between Dreyfus Funds, Inc. and The Dreyfus Corporation, dated September 1, 2009. 16 (e) (1) Form of Underwriting Agreement between Dreyfus Funds, Inc. and MBSC Securities Corporation (formerly known as Dreyfus Services Corporation), dated March 22, 2000, amended October 2009. 16 (2) Form of Distribution and Shareholder Support Agreement for Dreyfus Funds, Inc. - Class F Shares. 14 (3) Amended and Restated Distribution Agreement dated October 1, 2010
